Citation Nr: 1455669	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  09-05 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for furuncle (claimed as cyst).  


REPRESENTATION

To be clarified.


ATTORNEY FOR THE BOARD

S. Nathanson, Associate Counsel 







INTRODUCTION

The Veteran had active service from October 1989 to October 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for furuncle (claimed as cyst), service connection for failing eye sight, nonservice-connected pension benefits, and applications to reopen the issues of service connection for folliculitis (claimed as skin rash and skin disorder) and service connection for depression.   
In November 2011, the Veteran submitted a statement indicating that he wished to withdraw his appeal for depression, failing eyesight, skin disorder, and posttraumatic stress disorder (PTSD) and have them re-opened for compensation.  The RO sent the Veteran a letter in December 2011 that noted, "Per your request in your Statement in Support of Claim received November 10, 2011, your claim for depression, failing eyesight, skin disorder, and PTSD have been withdrawn from appeal."  The letter also described what evidence the Veteran needed to submit to reopen his claim for those conditions.  In response to the letter, the Veteran submitted a statement pertaining to his claimed PTSD.  In that submission, the Veteran did not dispute the RO's interpretation that his November 2011 statement was a request to withdraw the claims.  The RO readjudicated the claims in a February 2012 rating decision and the Veteran did not file a Notice of Disagreement.  The Board is aware that in April 2013, John F. Cameron, whose power of attorney appears to have been revoked in December 2011, indicated that the issues were still on appeal; however, the Board finds that, in light of the Veteran's November 2011 statement and subsequent submissions, the Veteran intended to withdraw the issues and, accordingly, they are no longer in appellate status.  

By rating decision issued in April 2014, the RO granted the Veteran's claim for nonservice-connected pension benefits.  The Board finds that this constitutes a full grant of benefits sought on appeal and, therefore, the issue is no longer in appellate status.  

A review of the Virtual VA and VBMS paperless claims files reveal additional VA treatment records.  

The appeal is remanded to the Agency of Original Jurisdiction (AOJ).  


REMAND

The Veteran seeks service connection for furuncle (claimed as cyst).  

As an initial matter, it appears that the Veteran revoked his appointment of John F. Cameron as his representative and appointed Disabled American Veterans (DAV) in December 2011; however, on the October 2014 Certification of Appeal, the Veteran's representative was listed as John F. Cameron.  Moreover, the Veterans power of attorney was listed as DAV on the July 2014 Supplemental Statement of the case, but as John F. Cameron on the September 2014 Supplemental Statement of the Case.  On remand, the AOJ should clarify with the Veteran who his representative is and ensure that all appropriate forms have been submitted.  

In this case, during service in July 1991, the Veteran had a cyst on his left buttock and the Veteran's VA treatment records reveal that he had a cyst that was located behind his left ear in August 2006 and an elevated lesion on his upper left buttock in June 2006.  The Veteran contends that his cysts were caused by exposure to chemicals and his environment while serving in the Persian Gulf theater of operations.  Although the Veteran underwent a VA examination in regard to his claim for service connection for folliculitis (claimed as skin rash), a VA examination and opinion has not been obtained regarding his claim for service connection for furuncle (claimed as cyst).  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006). As such, the Board finds that a VA examination is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should take all indicated steps to contact the Veteran in order to clarify whether he is represented by DAV or John F. Cameron.  Appropriate documentation should be obtained to confirm any change.  

2.  The AOJ should schedule the Veteran for a VA examination to determine the likely etiology of the claimed furuncle (claimed as cyst).  

The claims file and a copy of this Remand should be made available for review.  The examiner should also elicit a detailed history from the Veteran.  

Based on a review of the record, the examiner should provide the following opinion:

Whether it is at least as likely as not (a 50 percent probability or greater) that the claimed furuncle is related to or had its onset in service, to include from the Veteran's cyst in July 1991 and his exposure to chemicals in the Persian Gulf.  

In formulating the opinion, the examiner should explicitly address whether the cyst documented in August 2006 was related to service and whether the elevated lesion on the upper left buttock in June 2006 was related to service.  

The examiner should be advised that the Veteran is competent to report symptoms and treatment, and his reports must be taken into account in formulating the requested opinion. 

The examiner is asked to provide a rationale for the opinions rendered.

3.  After completing all indicated development, the RO should readjudicate the claim remaining on appeal in light of all of the evidence of record.  If any benefit sought on appeal remains denied, the Veteran should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




